Case 6:18-cv-01676-PGB-DCI Document 45 Filed 12/20/19 Page 1 of 1 PageID 202




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

JAMES BOYER,

   Plaintiff,
                                                   CASE NO.: 6:18-cv-01676-PGB-DCI
-vs-

OCWEN LOAN SERVICING, LLC,

   Defendant.
                                      /

                           NOTICE OF SETTLEMENT PENDING

        Plaintiff, JAMES BOYER, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.

                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
Aliza   Malouf,    Esquire,   1445    Ross    Avenue,    Suite    3700,   Dallas,     Texas   75202
                                                                  th
(amalouf@HuntonAK.com). via the Court’s CM/ECF on this 20 day of December, 2019.


                                              /s/Frank H. Kerney, III, Esquire
                                              Frank H. Kerney, III, Esquire
                                              Florida Bar #: 88672
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 223-5402
                                              fkerney@forthepeople.com
                                              amccarthy@forthepeople.com
                                              Counsel for Plaintiff
